Citation Nr: 1625331	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  10-20 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for a heart disability, to include congestive heart failure (CHF).  


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel 




INTRODUCTION

The Veteran, who is the appellant, had active service from July 1979 to July 1982, and from August 2002 to July 2003, and served on a period of Active Duty for Training (ACDUTRA) from September 2005 to October 2005.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the RO in Waco, Texas, which, in pertinent part, denied service connection for hypertension and CHF.  

This case was previously before the Board in April 2014, where the Board remanded the issues on appeal for additional development, including a VA examination.  May 2014 and June 2014 VA examination reports reflect the VA examiners reviewed the record, conducted an in-person examination with appropriate testing, and rendered the requested opinions and rationale.  As such, an additional remand to comply with the April 2014 Board remand directives is not required.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  For the first period of active service from July 1979 to July 1982, there was no in-service cardiovascular injury, disease, or event, and the symptoms of hypertension were not chronic, continuous since service separation in 1982, or manifest to a compensable degree within one year of service separation.

2.  For the second period of active service from August 2002 to July 2003, preexisting hypertension was noted at service entrance.  

3.  For the second period of active service from August 2002 to July 2003, preexisting hypertension did not undergo an increase in severity during active service.

4.  The Veteran has currently diagnosed congestive heart failure.  
5.  The Veteran did not have an injury, disease, or event related to a heart disorder during service.

6.  Symptoms of congestive heart failure were not chronic in service, were not continuous after service separation, and did not manifest to a compensable degree within one year of separation from service.

7.  Any current heart disorder is not related to service.   


CONCLUSIONS OF LAW

1.  As preexisting hypertension, which was noted prior to service entrance for the second period of service, was not aggravated by service, the criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1153, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309 (2015).

2.  The criteria for service connection for a heart disorder, including as due to hypertension, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1153, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.326(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims and Assistance Act of 2002 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and
(5) effective date of the disability.  

In October 2008, a VCAA notice informed the Veteran of the evidence generally needed to support a claim for service connection, what actions the Veteran needed to undertake, and how VA would assist in developing the claim.  The October 2008 VCAA notice was issued to the Veteran prior to the relevant rating decision on appeal; therefore, there was no defect with respect to the timing of the VCAA notice.  

Regarding the duty to assist in this case, the Veteran received VA examinations in May 2014 and June 2014.  The VA examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that the VA examiners reviewed the record, conducted an in-person examination, and rendered the requested opinions and rationale.  

All relevant documentation, including VA treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Service Connection for Hypertension 

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303(a), 3.306.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36,
 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court of has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

An individual who has served on active duty is a veteran while an individual who has served only on ACDUTRA and/or Inactive Duty for Training (INACDUTRA) must establish a service-connected disability in order to achieve veteran status.  Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466 (1995).  The fact that a claimant has established status as a "veteran" for purposes of other periods of service (e.g., the veteran's periods of active duty) does not obviate the need to establish that he is also a "veteran" for purposes of periods of ACDUTRA where the claim for benefits is premised on those periods of ACDUTRA.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).  In order to establish "veteran" status and be eligible for service connection for disability during inactive service, the record must establish that he was disabled from an injury (though not disease) incurred or aggravated during INACDUTRA.  Id.; see also Paulson, 7 Vet. App. at 470; Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).
Pursuant to Diagnostic Code 7101, Note 1, for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 
 90 millimeters (mm.) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104 (2015).

First Period of Active Duty from July 1979 to July 1982 and ACDUTRA 

The Veteran contends generally that the currently diagnosed hypertension is due to the second period of active service from August 2002 to July 2003.  In a March 2010 substantive appeal, the Veteran wrote that, prior to the second period of service, he had no trouble breathing.  In a March 2014 statement, the Veteran, through the representative, contended that the hypertension developed between July 30, 1982, the date of discharge from the first period of service, and August 1, 2002, the date of entry into the second period of service.  

Initially, the Board finds that, for the first period of service from July 1979 to July 1982, the evidence does not show any relevant events, injuries, and/or diseases in service that may be related to any currently diagnosed hypertension, nor has the Veteran alleged any in-service injury, disease, or event.   Service treatment records for the first period of service also do not reflect that the Veteran was ever diagnosed with, treated for, or displayed recurrent symptoms of high blood pressure in service during the first period of active duty.  A June 2002 report of medical history (prior to the second period of active duty) reflects the Veteran reported the onset of hypertension in the early 1990s, approximately 10 years after the first period of service.  Similarly, a May 2014 VA examination report reflects hypertension was initially diagnosed in the early 1990s.  For these reasons, in this case, for the first period of service the weight of the shows no in-service injury, disease, or event, and shows post-service onset of hypertension as the Veteran has reported that the onset of hypertension symptoms began in the early 1990s, approximtely10 years after the first period of service (and approximately 10 years prior to the second period of active service).  

Similarly, the Board recognizes that the diagnosed hypertension is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); however, in this case, the criteria for presumptive service connection based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) are not met for the first period of service.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also June 2002 report of medical history (reflecting self-reported hypertension onset in the early 1990s).  As the Board has found that the evidence for the first period of active duty does not reflect any relevant events, injuries, and/or diseases in service that may be related to any currently diagnosed hypertension, nor has the Veteran advanced otherwise, the presumptive service connection provision of 38 C.F.R. 
§ 3.303(b) is not met.  

The Board also notes that the Veteran does not contend, and the record does not otherwise reflect, that hypertension was worsened during (aggravated by) the Veteran's period of ACDUTRA from September 2005 to October 2005; therefore, as service connection for the period ACDUTRA from September 2005 to October 2005 has not been claimed by the Veteran or raised by the evidence, the Board will only focus on the second period of active duty from August 2002 to July 2003 for which a service connection theory has been asserted.

Second Period of Active Duty from August 2002 to July 2003

As discussed above, the Veteran contends generally that the currently diagnosed hypertension is due to the second period of active service (from August 2002 to July 2003).  In a March 2014 statement the Veteran reported that a June 2002 service enlistment examination demonstrated diagnosed hypertension.  

After consideration of all the lay and medical evidence, the Board finds that service connection is not warranted for hypertension.  As explained below, the weight of the evidence shows that the Veteran had a preexisting hypertension, which was "noted" at entrance of the second period of service, and which did not increase in severity during active service.

The evidence shows that a preexisting hypertension was "noted" upon service entrance for the second period of service; therefore, the presumption of sound condition as it relates to the current hypertension is not applicable.  38 U.S.C.A. § 1111 (West 2014).  The June 2002 service enlistment examination, prior to the second period of active duty, reflects a service medical examiner noted hypertension, degenerative joint disease of the left knee, and obesity.  Because preexisting hypertension was "noted" upon entrance to the second period of active service, service connection may be granted only if it is shown that the preexisting hypertension was aggravated by service, that is, that the preexisting hypertension was permanently (chronically) worsened in severity beyond its natural progression in or during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

If any in-service aggravation of a preexisting disorder noted at service entrance is shown, the in-service evidence of aggravation is considered sufficient to allow for service connection unless there is clear and unmistakable evidence that the disorder was not permanently aggravated beyond the natural progression of the condition during service.  See 38 C.F.R. § 3.306.  In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service, and then whether this constitutes an increase, permanent in nature, in the disability.  In this case, the primary question is whether the hypertension increased in severity during active service.  

In consideration of the foregoing, the Board next finds that the weight of the evidence is against finding that the preexisting hypertension increased in severity during active service.  Service treatment records for the second period of service make no mention of treatment for symptoms of hypertension, including initially prescribing blood pressure medication pills.  See October 1994 VA "medical certificate" (reflecting prescribed blood pressure medication in 1994, approximately 
8 years prior to the second period of active duty).  The June 2003 report of medical history, immediately prior to service separation, reflects the Veteran wrote his overall health was the "same," reported a left knee injury, denied medical problems during the second period of active service, and checked "no" when asked if he had suffered from any injury or illness while on active duty for which he did not seek medical treatment.  

The Board finds that the relevant service treatment records, which appear complete, reflect that the Veteran was treated for other symptoms, injuries, and disorders during service for which he did seek treatment; however, the service treatment records do not include any complaints, symptoms, or treatment for the preexisting hypertension.  The Veteran presented for treatment of multiple other conditions throughout both periods of active service including the inability to bend the knee, a requested shaving profile, bumps on the face, ingrown hairs, and a tooth extraction.  Additionally, the Veteran reported a history of dental problems on the June 2003 report of medical history, but no similar history of hypertension trouble.  

Thus, in consideration of the other evidence included in the service treatment records showing complaints and treatment for various disorders, it is likely that any complaints, symptoms, or treatment for hypertension would have been mentioned and/or detected during service.  As a result, the absence of any in-service complaint, finding, or reference to treatment for hypertension or related symptoms weighs against finding that the preexisting hypertension disorder increased in severity during active service or even that symptoms of hypertension increased during service.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); Cf. AZ v. Shinseki, 731 F.3d 1303,
 1315-18   (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).

The Veteran was also provided with a May 2014 VA examination for the hypertension.  The May 2014 VA examiner accurately noted that the Veteran had been diagnosed with hypertension in the early 1990s and at service entrance for the second period of active duty.  After a review of the claims file, the VA examiner opined that the preexisting hypertension was not etiologically related to, incurred in, or aggravated by military service.  In support of the opinion, the May 2014 VA examiner reasoned that blood pressure readings throughout the second period of service were stable and clearly and unmistakably did not demonstrate any unusual progression or aggravation.  The Board recognizes that the May 2014 VA examiner invoked a higher (clear and unmistakable evidence) burden than was necessary when rendering May 2014 opinion; however, meeting a higher standard (clear and unmistakable evidence) is non-prejudicial to the Veteran.  For these reasons, the Board finds the May 2014 VA examiner's opinion to be highly probative.  

The Board has considered and weighed the Veteran's general statements that his preexisting hypertension was aggravated by the second period of active service; however, the Board finds these general statements outweighed by the more specific lay and medical evidence, histories, findings, and opinions of record, especially in the context of no injury, complaints, or treatment during the second period of active service from August 2002 to July 2003 and well-documented diagnoses and treatment prior to the second period of active duty.

Because the preexisting hypertension was "noted" at service entrance, and the weight of the evidence indicates that it did not increase in severity during service, the weight of the evidence demonstrates no aggravation of the hypertension by active service.  As the preponderance of the evidence is against a finding of chronic worsening of hypertension during service, the presumption of aggravation does not arise in this case; thus, the burden on VA to rebut the presumption (by clear and unmistakable evidence) does not arise.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Because aggravation by service of the hypertension is not demonstrated, and the weight of the lay and medical evidence is against a finding of aggravation by service, the benefit of the doubt doctrine does not apply, and the claim for service connection for hypertension must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102. 

Secondary Service Connection for a Heart Disorder 

The Veteran has advanced that a heart disorder, to include CHF, was caused or aggravated by the currently diagnosed hypertension.  In the alternative, the Veteran has conveyed that a heart disorder is due to service; however, as will be discussed below, the Veteran has not advanced any in-service injury, event, or disease that might be related to such a current disorder.

In the instant decision, the Board denied service connection for hypertension.  As such, secondary service connection is not warranted whether or not a heart disorder was caused or aggravated by the currently diagnosed hypertension; therefore, the claim for service connection for a heart disorder as secondary to a service-connected disability must be denied as a matter of law because there is no primary disability upon which secondary service connection may be granted.  See 38 C.F.R. § 3.310(a); Reiber v. Brown, 7 Vet. App. at 516-17.  As the Veteran has no service-connected disability that may have caused or aggravated a heart disorder, the benefit of the doubt doctrine does not apply, and service connection on a secondary basis must be denied at law.  See 38 C.F.R. § 3.310(a); Reiber v, 7 Vet. App. at 
516-17; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Direct Service Connection for a Heart Disorder 

In this case, CHF (as a cardiovascular disease) is a "chronic disease" under 
38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker, 708 F.3d 1331. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
 § 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as cardiovascular-renal disease, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Initially, the Board finds that the evidence shows currently diagnosed CHF.  Various post-service VA treatment records reveal a CHF diagnosis in 2005.  See June 2014 VA examination report.  

After a review of all the evidence, lay and medical, the Board finds that the Veteran did not sustain an injury, disease, or event related to a heart disability during service because the weight of the evidence demonstrates no in-service injury or disease or even event to which a heart disorder could be related.  Service treatment records reflect no injury, disease, or event related to a heart disorder, and, while the June 1979 service entrance examination (for the first period of service) reflects an abnormal clinical evaluation of the heart, the service examiner, after careful examination, identified only an innocent (psychological) heart murmur.  Further, the corresponding report of medical history, completed by the Veteran, reflects the Veteran denied heart trouble and palpitation or pounding heart.  See June 1979 report of medical history.  Further, symptoms of CHF, diagnosed post-service in 2005, were not chronic in service, have not been continuous since service separation, and did not manifest within one year of service separation, including to a compensable degree.  See 38 C.F.R. § 3.309(a).  For these reasons, the Veteran's currently diagnosed CHF, which did not manifest until 2005, approximately two years after service, is not attributable to service.  

While the Veteran is competent to relate symptoms of a heart disorder experienced at any time, under the specific facts of this case, which include no in-service injury, disease, event, or symptoms until two years after service separation in July 2003, the Veteran is not competent to opine on whether there is a link between the CHF and active service or to render a competent medical opinion regarding the cause of the medically complex disorder of CHF.  See Kahana, 24 Vet. App. at 437 (ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service); see also Woehlaert v. Nicholson, 21 Vet. App. 456,
 462 (2007) (concerning rheumatic fever).   Medical principles relating to CHF, a cardiovascular disorder, are not within the realm of common lay knowledge.  

The Board also finds that the weight of the evidence demonstrates that the CHF is not related to service.  A June 2014 VA examination report reflects the Veteran reported being first diagnosed with CHF in 2005.  The Veteran also reported the implantation of an automatic implantable cardioverter defibrillator in 2008.  The June 2014 VA examiner diagnosed chronic CHF, and assessed hypertension as the heart disorder's etiology.  The June 2014 VA examiner also opined that it was less likely than not that the CHF was due to service.  As reason therefor, the VA examiner explained that the CHF is due to the non-service-connected hypertension because the earliest diagnosis of CHF was post-service in 2005, and that hypertension is a well-known risk factor for CHF.  The June 2014 VA opinion is competent and probative medical evidence because it is factually accurate, and is supported by an adequate rationale.  The VA examiner reviewed the claims file and fully articulated the opinions and rationale.  For these reasons, the Board finds the June 2014 VA examiner's opinion and rationale to be highly probative.  





For these reasons, the Board concludes that the weight of the evidence is against service connection for CHF on a direct basis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  


ORDER

Service connection for hypertension is denied. 

Service connection for congestive heart failure is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


